DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-25-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks , filed 07-25-2022, with respect to the rejection(s) of claim(s) 1, 2, 8-11, 17-19, and 26-29 under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zander (US 20210281314).

 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8-11, 17-19, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20210266128) in view of Zander (US 20210281314).


As to claim 1 Zhang disclose A method of wireless communication by a control node- control node interpreted as a BS (gNB) (Zhang ¶0040; -¶0175; ¶0178- 1st sentence), the method comprising: determining a first set of measurements associated with at least one set of beam pairs (Zhang 0132-last sentence- the second communication node notifies the first communication node of a measurement result so that the first communication node decides how to match and combine SDM beam pairs of UB and DA), wherein the at least one set of beam pairs includes at least a first transmit beam and a first receive beam to facilitate communication  via at least one of a wireless backhaul link between a first wireless device and a relay device (Zhang ¶0146 – last sentence- allocates a transmit beam ¶0214- last sentence;  ¶0173- 1st sentence- UB may also be referred to as an uplink backhaul wireless link herein; Zhang ¶0244- last sentence- the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs ….all of which is occupied by a backhaul channel), a first relay access link portion between the first wireless device and the relay device, or a second relay access link portion between the relay device and at least one second wireless device ( ¶0074 -1st sentence- an access link …between the IAB node 2 and the UE; Fig.5 ); and transmitting information indicating the set of beam pairs to the relay device (Zhang ¶0244- last sentence- the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs). 
Zhang however is silent in configuring at least one subset of beam pairs of the at least one set of beam pairs based on the first set of measurements associated with at least one set of beam pairs to be transmitted to the relay device .However in an analogous art Zander remedies this deficiency: Zander ¶0064- The decision on which beam pairs to use will be taken by the access node 20, but the communication device 30 will, by means of the beam indication data, provide information on suitable beam pairs. The communication device 30 may thus be configured to determine which subset of beam pairs to report by means of the beam indication data, based on a number of uplink beams supported ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zander for the purpose of determining  a subset of one or more beam pairs, based on a number of beam beams ... for data transmission (Zander ¶0070).

As to claim 2 the combined teachings of Zhang and Zander disclose the method of claim 1, wherein the first wireless device comprises the control node- control node typically can be a gNB (¶0175), and the method further comprising communicating, with the relay device, first control information for the relay device and at least one of data (Zhang ¶0101; Fig.5, ¶0157- beams may be dynamically 
allocated by the IAB donor node/IAB node 1 to data channel transmissions over UB/control channel transmissions). 

As to claim 8 the combined teachings of Zhang and Zander disclose the method of claim 2, wherein determining the first set of measurements associated with the at least one set of beam pairs comprises one of: receiving the first set of measurements from the at least one second wireless device based on a first set of reference signals relayed to the at least one second wireless device by the relay device- IAB node- relay node (Zhang ¶0244-2nd and last sentences-in FIG. 1-1, the IAB donor node/IAB node 1 obtains through measurement…. the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs).

As to claim 9 the combined teachings of Zhang and Zander disclose the method of claim 8, wherein configuring the at least one subset of beam pairs based on the first set of measurements comprises at least one of: configuring a first beam pair of the at least one subset of beam pairs for the wireless backhaul link between the first wireless device and the relay device(Zhang ¶0273- 2nd sentence-,a backhaul link and the access link may be space-division multiplexed so that the IAB donor node/IAB node 1 notifies the IAB node 2 of beam information); configuring a second beam pair of the at least one subset of beam pairs for the first relay access link portion between the first wireless device and the relay device (Zhang ¶0273- 2nd sentence- the IAB donor node/IAB node 1 notifies the IAB node 2 of beam information (i.e., information about a reference signal set), and the IAB node 2 can communicate with an IAB node 3/UE over the access link by using only the beams in the beam set ).

As to claim 10 Zhang discloses an apparatus for wireless communication at a control node- control node interpreted as a BS (gNB) (Zhang ¶0040; -¶0175; ¶0178- 1st sentence), comprising: a memory (Zhang ¶0357- 3rd sentence); and at least one processor coupled to the memory and configured to: determine a first set of measurements associated with at least one set of beam pairs(Zhang ¶0132-last sentence- the second communication node notifies the first communication node of a measurement result so that the first communication node decides how to match and combine SDM beam pairs of UB and DA),, wherein the at least one set of beam pairs includes at least a first transmit beam and a first receive beam to facilitate communication  via at least one of a wireless backhaul link between a first wireless device and a relay device, (Zhang ¶0146 – last sentence- allocates a transmit beam ¶0214- last sentence;  ¶0173- 1st sentence- UB may also be referred to as an uplink backhaul wireless link herein; Zhang ¶0244- last sentence- the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs ….all of which is occupied by a backhaul channel),  a first relay access link portion between the first wireless device and the relay device, or a second relay access link portion between the relay device and at least one second wireless device( ¶0074 -1st sentence- an access link …between the IAB node 2 and the UE Fig.5); and transmit information indicating the set of beam pairs to the relay device (Zhang ¶0244- last sentence- the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs).
Zhang however is silent in configuring at least one subset of beam pairs of the at least one set of beam pairs based on the first set of measurements associated with at least one set of beam pairs to be transmitted to the relay device .However in an analogous art Zander remedies this deficiency: Zander ¶0064- The decision on which beam pairs to use will be taken by the access node 20, but the communication device 30 will, by means of the beam indication data, provide information on suitable beam pairs. The communication device 30 may thus be configured to determine which subset of beam pairs to report by means of the beam indication data, based on a number of uplink beams supported ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zander for the purpose of determining  a subset of said one or more beam pairs, based on a number of beam pairs ... for data transmission (Zander ¶0070).

As to claim 11 the combined teachings of Zhang and Zander disclose the apparatus of claim 10, wherein the first wireless device comprises the control node, and the at least one processor is further configured to communicate, with the relay device, first control information for the relay device and at least one of data or second control information for the at least one second wireless device to be relayed by the relay device(Zhang ¶0101; Fig.5, ¶0157- beams may be dynamically allocated by the IAB donor node/IAB node 1 to data channel transmissions over UB/control channel transmissions).

As to claim 17 the combined teachings of Zhang and Zander disclose The apparatus of claim 11, wherein to determine the first set of measurements associated with the at least one set of beam pairs, the at least one processor is configured to: receive the first set of measurements from the at least one second wireless device based on a first set of reference signals relayed to the at least one second wireless device by the relay device- IAB node- relay node (Zhang ¶0244-2nd and last sentences-in FIG. 1-1, the IAB donor node/IAB node 1 obtains through measurement…. the IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB and DA beam pairs).

As to claim 18 the combined teachings of Zhang and Zander disclose the apparatus of claim 17, wherein to configure the at least one subset of beam pairs based on the first set of measurements the at least one processor is configure to  at least one of: configure a first beam pair of the at least one subset of beam pairs for the wireless backhaul link between the first wireless device and the relay device (Zhang ¶0273- 2nd sentence-,a backhaul link and the access link may be space-division multiplexed so that the IAB donor node/IAB node 1 notifies the IAB node 2 of beam information); configuring a second beam pair of the at least one subset of beam pairs for the first relay access link portion between the first wireless device and the relay device (Zhang ¶0273- 2nd sentence- the IAB donor node/IAB node 1 notifies the IAB node 2 of beam information, and the IAB node 2 can communicate with an IAB node 3/UE over the access link by using only the beams in the beam set).

As to claim 19 Zhang discloses A method of wireless communication by a relay device- IAB nodes considered relay nodes, (Zhang Fig-1-1, 1-2 or 1-3) the method comprising: receiving, from a first wireless device, information indicating a set of beam pairs based on a first set of measurements associated with the set of beam pairs, where in the beam pairs  includes at least a first transmit beam and a first receive beam (Zhang ¶0146 – last sentence- allocates a transmit beam ¶0214- last sentence;  0132-last sentence- combined beam pairs); to facilitate communication via at least one of a wireless backhaul link between the first wireless device and the relay device(Zhang ¶0173- 1st sentence- UB may also be referred to as an uplink backhaul wireless link herein; Zhang ¶0244- last sentence), a first relay access link portion between the first wireless device and the relay device, or a second relay access link portion between the relay device and at least one second wireless device ( ¶0074 -1st sentence- an access link …between the IAB node 2 and the UE); receiving first control information on a wireless backhaul link from the first wireless device (Zhang ¶0244- last sentence); and relaying at least one of data or second control information between the first wireless device on the first relay access link portion and the at least one second wireless device on the second relay access link portion (Zhang ¶0292- 1st and 2nd sentences- an access link can occupy all frequency domain resources and reference signal resources, or other resources…); wherein at least one of the receiving of the first control information or the relaying of the at least one of data or second control information is based on the set of beam pairs (Zhang Fig.14 ¶0235- 1st sentence; ¶0244- last sentence). 
Zhang however does not explicitly recite a subset of a set of beam pairs based on the first set of measurements associated with the set of beam pairs. However in an analogous art Zander remedies this deficiency: Zander ¶0064- The decision on which beam pairs to use will be taken by the access node 20, but the communication device 30 will, by means of the beam indication data, provide information on suitable beam pairs. The communication device 30 may thus be configured to determine which subset of beam pairs to report by means of the beam indication data, based on a number of uplink beams supported ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zander for the purpose of determining  a subset of said one or more beam pairs, based on a number of beam pairs ... for data transmission (Zander ¶0070).
 

As to claim 26 the combined teachings of Zhang and Zander disclose the method of claim 19, further comprising: relaying a set of reference signals between the first wireless device and the at least one second wireless device, and wherein the first set of measurements is based on the set of reference signals, wherein the subset of beam pairs comprises a first beam pair associated with the first relay access link portion and a second beam pair associated with the second relay access link portion(Zhang ¶0292- 1st and 2nd sentences- an access link can occupy all frequency domain resources and reference signal resources, or other resources).

As to claim 27 the combined teachings of Zhang and Zander disclose the method of claim 19, wherein the first set of measurements is based on a set of reference signals received from the first wireless device, and wherein the subset of beam pairs comprises a first beam pair associated with downlink communication on the wireless backhaul link (Zhang ¶0244- last sentence).

As to claim 28 the combined teachings of Zhang and Zander disclose the method of claim 19, wherein the first set of measurements is based on a set of reference signals transmitted to the first wireless device, and wherein the subset of beam pairs comprises a first beam pair associated with uplink communication on the wireless backhaul link (Zhang ¶0315- 1st and 2nd sentence- sending the measurement reference signal and/or the first channel or signal; whether the measurement reference signal is an uplink reference signal over a backhaul link.)

As to claim 29 Zhang discloses an apparatus for wireless communication at a relay device (212 of Fig.2), comprising: a memory; and at least one processor coupled to the memory (Zhang ¶0357- 4th sentence) and configured to: receive, from a first wireless device, information indicating a set of beam pairs( Zhang ¶0132-last sentence- combined beam pairs),  wherein the set of beam pairs includes at least a first transmit beam and a first receive beam to facilitate communication viaZhang ¶0146 – last sentence- allocates a transmit beam ¶0214- last sentence ¶0173- 1st sentence- UB may also be referred to as an uplink backhaul wireless link herein; Zhang ¶0244- last sentence),; a first relay access link portion between the first wireless device and the relay device or a second relay access link portion between the relay device and at least one second wireless device ( ¶0074 -1st sentence- an access link …between the IAB node 2 and the UE); receive first control information on the wireless backhaul link from the first wireless device(Zhang ¶0244- last sentence); and relay at least one of data or second control information between the first wireless device on the first relay access link portion and the at least one second wireless device on the second relay access link portion (Zhang ¶0292- 1st and 2nd sentences- an access link can occupy all frequency domain resources and reference signal resources, or other resources…);  wherein at least one of the receiving of the first control information or the relaying of the at least one of data or second control information is based on the set of beam pairs (Zhang Fig.14 ¶0235- 1st sentence; ¶0244- last sentence).  
Zhang however does not explicitly recite a subset of the set of beam pairs based on the first set of measurements associated with the set of beam pairs. However in an analogous art Zander remedies this deficiency: Zander ¶0064- The decision on which beam pairs to use will be taken by the access node 20, but the communication device 30 will, by means of the beam indication data, provide information on suitable beam pairs. The communication device 30 may thus be configured to determine which subset of beam pairs to report by means of the beam indication data, based on a number of uplink beams supported ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang with that of Zander for the purpose of determining  a subset of beam pairs, based on a number of uplink beams ... for data transmission (Zander ¶0070).


Claims 3-6, 12-15, 20-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zander and further in view of Zhu et al (US 20190132110).

As to claim 3 the combined teachings of Zhang and Zander disclose the method of claim 2, however silent wherein each measurement of the first set of measurements is associated with a respective bandwidth of a set of bandwidth parts of an available system bandwidth and wherein each bandwidth part of the set of bandwidth parts are associated with the first control information for the relay device at a corresponding interval of a set of intervals. However, in an analogous art Zhou remedies this deficiency: (Zhou ¶0177- 1st and 2nd sentence- one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ) (Zhou ¶0177- last sentence- one or more signals may be performed after a configured or predefined time period). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang and Zander with that of Zhou for the purpose of indicating one or more BWPs associated with radio resource configuration (Zhou ¶0177- 1st sentence)

As to claim 4 the combined teachings of Zhang Zander and Zhou disclose the method of claim 3, further comprising: configuring the set of bandwidth parts for the first control information, wherein each bandwidth part of the set of bandwidth parts is active for the first control information at the respective interval of the set of intervals (Zhou ¶0177- 1st sentence- a first active BWP).

As to claim 5 the combined teachings of Zhang, Zander and Zhou disclose the method of claim 3, wherein determining the first set of measurements associated with the at least one set of beam pairs comprises: receiving the first set of measurements from the relay device based on a first set of reference signals transmitted to the relay device (Zhou ¶0177- penultimate sentence- the one or more signals may comprise at least one of: CQI for the second default BWP, RSRP/RSRQ for the second default BWP, preamble and/or SR.).

As to claim 6 the combined teachings of Zhang, Zander and Zhou disclose the method of claim 3, wherein configuring the at least one subset of beam pairs based on the first set of measurements comprises: configuring a first subset of the at least one set of beam pairs for the wireless backhaul link based on the first set of measurements(Zhang ¶0244- last sentence- IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB- (uplink backhaul) and DA beam pairs are [(UB transmit beam 1, DA transmit beam 1),wherein each beam pair of the first subset of the at least one set of beam pairs is associated with respective bandwidth parts of the of the set of bandwidth parts at the corresponding interval of the set of intervals (Zhou ¶0177- 1st, 2nd sentence and last sentences- one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ….- one or more signals may be performed after a configured or predefined time period.).

As to claim 12 the combined teachings of Zhang and Zander disclose the apparatus of claim 11, however silent wherein each measurement of the first set of measurements is associated with a respective bandwidth part of a set of bandwidth parts of an available system bandwidth and wherein each bandwidth part of the set of bandwidth parts is associated with the first control information for the relay device at a corresponding interval of a set of intervals. However, in an analogous art Zhou remedies this deficiency: (Zhou ¶0177- 1st and 2nd sentence- one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ); ¶0177- last sentence- one or more signals may be performed after a configured or predefined time period). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang and Zander with that of Zhou for the purpose of indicating one or more BWPs associated with radio resource configuration (Zhou ¶0177- 1st sentence).

As to claim 13 the combined teachings of Zhang Zander and Zhou disclose the apparatus of claim 12, wherein the at least one processor is further configured to: configure the set of bandwidth parts for the first control information, wherein each bandwidth part of the set of bandwidth parts is active for the first control information atZhou ¶0177- 1st sentence- a first active BWP).

As to claim 14 the combined teachings of Zhang Zander and Zhou disclose the apparatus of claim 12, wherein to determine the first set of measurements associated with the at least one set of beam pairs the at least one processor is configured to: receiving the first set of measurements from the relay device based on a first set of reference signals transmitted to the relay device(Zhou ¶0177- penultimate sentence- the one or more signals may comprise at least one of: CQI for the second default BWP, RSRP/RSRQ for the second default BWP, preamble and/or SR).

As to claim 15 the combined teachings of Zhang Zander and Zhou disclose the apparatus of claim 12, wherein to configure the at least one subset of beam pairs based on the first set of measurements the at least one processor is configured to: configure a first subset of the at least one set of beam pairs for the wireless backhaul link based on the first set of measurements (Zhang ¶0244- last sentence- IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB- (uplink backhaul) and DA beam pairs are [(UB transmit beam 1, DA transmit beam 1), wherein each beam pair of the first subset of the set of beam pairs is associated with respective bandwidth parts of the set of bandwidth parts at the corresponding interval of the set of intervals (Zhou ¶0177- 1st, 2nd sentence and last sentences-  one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ….- one or more signals may be performed after a configured or predefined time period.).

As to claim 20 the combined teachings of Zhang and Zander disclose the method of claim 19, however silent wherein each measurement of the first set of measurements is associated with a respective bandwidth part of a set of bandwidth parts of an available system bandwidth and wherein each bandwidth part of the set of bandwidth parts are associated with the first control information for the relay device at a corresponding interval of a set of intervals. However, in an analogous art Zhou remedies this deficiency: (Zhou ¶0177- 1st and 2nd sentence- one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ); ¶0177- last sentence- one or more signals may be performed after a configured or predefined time period). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang and Zander with that of Zhou for the purpose of indicating one or more BWPs associated with radio resource configuration (Zhou ¶0177- 1st sentence).

As to claim 21 the combined teachings of Zhang Zander and Zhou disclose the method of claim 20, further comprising: receiving, from the first wireless device, second information indicating the set of bandwidth parts for the first control information, wherein each bandwidth part of the set of bandwidth parts is active for the first control information at respective intervals of the set of intervals (Zhou ¶0177- 1st sentence- a first active BWP).

As to claim 22 the combined teachings of Zhang, Zander and Zhou disclose the method of claim 20, further comprising: transmitting a set of reference signals to the first wireless device to facilitate  measurement of each measurement of the first set of measurements by the first wireless device (Zhou ¶0177- penultimate sentence- the one or more signals may comprise at least one of: CQI for the second default BWP, RSRP/RSRQ for the second default BWP, preamble and/or SR).

As to claim 23 the combined teachings of Zhang Zander and Zhou disclose The method of claim 20, further comprising: receiving a set of reference signals from the first wireless device (Zhou ¶0177- 3rd sentence- The wireless device may transmit, in response to receiving the one or more second RRC message, Zhou ¶0177-4th sentence- one or more signals may comprise at least one of: CQI for the second default BWP, RSRP/RSRQ) measuring each measurement of the first set of measurements based on the received set of reference signals (Zhang s201 and s202 of Fig.2-1) ; and transmitting the first set of measurements to the first wireless device (Zhang s203 and s204 of Fig.2-2).

As to claim 24 the combined teachings of Zhang Zander and Zhou disclose the method of claim 20, wherein the information indicating the subset of beam pairs comprises a first subset of beam pairs for the wireless backhaul link (Zhang ¶0244- last sentence- IAB donor node/IAB node 1 allocates to the IAB node 2 a resource 1 on which UB- (uplink backhaul) and DA beam pairs are [(UB transmit beam 1, DA transmit beam 1), wherein each beam pair of the first subset of beam pairs is associated with  respective bandwidth parts of the set of bandwidth parts at the corresponding interval of the set of intervals (Zhou ¶0177- 1st, 2nd sentence and last sentences-  one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ….- one or more signals may be performed after a configured or predefined time period.).

As to claim 30 the combined teachings of Zhang and Zander disclose the apparatus of claim 29, however silent wherein each measurement of the first set of measurements is associated with a respective bandwidth of  set of bandwidth parts of an available system bandwidth, wherein each bandwidth part of the set of bandwidth parts are associated with the first control information on the wireless backhaul link at a corresponding interval of a set of intervals. However, in an analogous art Zhou remedies this deficiency: (Zhou ¶0177- 1st and 2nd sentence- one or more BWPs associated with one or more radio resource configuration…one or more signals may comprise at least one of: CQI for the first active BWP, RSRP/RSRQ); ¶0177- last sentence- one or more signals may be performed after a configured or predefined time period). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Zhang and Zander with that of Zhou for the purpose of indicating one or more BWPs associated with radio resource configuration (Zhou ¶0177- 1st sentence).


Allowable Subject Matter
Claims 7, 16, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462